ARNOLD, Judge.
Defendants contend, and we agree, that this case is controlled by Liles v. Charles Lee Byrd Logging Co., 309 N.C. 150, 305 S.E. 2d 523 (1983). There the Supreme Court held that to support an award of compensation, there must be not only a showing of serious disfigurement but also some rational connection or nexus between the disfigurement and the various factors outlined (such as age, training, experience, and adaptability) to support a presumption of diminished earning capacity. We find no such nexus. It is readily apparent that plaintiffs scars are not visible during her normal employment, and plaintiff has affirmatively testified that she would not want the type of job where the scars might show. The fact that she has returned to her former job without reduction in pay or apparent incident, while not necessarily probative, bears our conclusion out. On the authority of Liles, we conclude that the Commission’s award was erroneous as a matter of law and must be
Reversed.
Judges Webb and Parker concur.